Judgment unanimously reversed on the law and facts and .a new trial granted, with costs to abide the event. Memorandum: The evidence adduced by the plaintiff established a prima facie case and properly presented questions of fact for the jury. The court was in error in dismissing plaintiff’s complaint at the close of the plaintiff’s ease. (Appeal from judgment of Chautauqua County Court dismissing complaint in negligence action.) Present — Del Vecchio, J. P., Marsh, Gabrielli, Moule and Henry, JJ.